Shaw, C. J.
This was an appeal from a decree of the judge of probate, allowing the account of the appellees, as trustees for Mrs. Dixon, under the will of Benjamin P. Homer, deceased. The trustees were not the executors of the will *422One of them, Homer, was an executor, who afterwards resigned that trust; but Russell, the other trustee, was not appointed an executor.
The only question is upon the compensation allowed by the probate court to the trustees. The items claimed were a commission on the whole amount of the personal estate, embraced in the inventory returned, and since received, at 2| per cent. — $ 1628-65; and for their commission on income collected, at 5 per cent. — $443-05.
This claim for commission was put on two grounds : 1. That it was allowed by the will: 2. If not allowed by the will, it was a customary allowance.
In reference to the clause in the will referred to, we are satisfied that it does not apply to the case. It was in terms confined to the case of compensation to the executors, and was declared to be in lieu of the compensation to executors provided for by the revised statutes, which were in force when the will was made. Nor is there much analogy between the case of a trustee and that of an executor. The great duty of an executor or administrator is to collect the assets of the estate, and make distribution of the same. In doing this, he receives the money once, and disburses it once ; and his compensation is not fixed until he settles his account of such receipts and disbursements, as far as they have been actually made. It is, then, a compensation for services actually done.
The case of a trustee is more analogous to that of a guardian. He takes the property, to preserve, manage, invest, reinvest, and take the income of it, perhaps for a short period, perhaps for a long course of years, depending on various contingencies. It may happen that the trust will terminate in a few days, by the death of the trustee, or his resignation or removal, before any beneficial service is performed. We think, therefore, that no allowance can justly be made, by way of commission, on assuming the trust. An allowance of a reasonable commission on net income from real and personal estate — income received and accounted for — appears to be a suitable and proper mode of compensating trustees for the execution of their trusts. Whether any allowance shall be made, in addition to a reasona*423ble commission, for extra services, at the determination of the trust and settlement of the account, or whenever accounts are settled during the continuance of the trust, must depend on the circumstances of each case, as they may then exist.
In applying these rules to the present case, the opinion of the court is, that the decree, so far as it allowed $ 1628-65, be reversed, and so far as it allowed the commission of $ 443-05, for income collected, that it be affirmed. And the proceedings are remitted to the probate court.